DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022, has been entered.
 
Claims 1, 4-9, 12-17, and 20-23 are pending in this office action and presented for examination. Claims 1, 4-6, 9, 12-14, 17, and 20 are newly amended, and claims 21-23 are newly added by the RCE received May 12, 2022.

Drawings
The drawings are objected to because:
In FIG. 1, reference characters 105 and 107 appear to be directed to the same entity or entities. Alternatively, it is unclear as to what entity or entities reference character 105 is being associated with.
In FIG. 2A, reference characters 200 and 203 appear to be directed to the same entity or entities. Alternatively, it is unclear as to what entity or entities reference character 200 is being associated with. 
In FIG. 2B, reference characters 200 and 204 appear to be directed to the same entity or entities. Alternatively, it is unclear as to what entity or entities reference character 200 is being associated with.
In FIG. 6, reference character 600 does not appear to be present in the specification.
In FIG. 6, the following reference characters appear to be directed to the same entity: 691, 692, 661, 671, 699. Note that underlined reference characters indicate the surface on which they are placed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-16, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “replacing either the first active thread or the second active thread with a shadow-based thread stored in a register file utilizing a second write clock signal that is different from the first write clock signal” in lines 6-9. However, it is indefinite as to whether a) the recited step of replacing entails utilizing a second write clock signal that is different from the first write clock signal, or b) the register file utilizes a second write clock signal that is different from the first write clock signal, but the recited step of replacing does not necessarily entail utilizing a second write clock signal that is different from the first write clock signal.
Claims 4-8 and 22 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 9 recites the limitation “replace either the first active thread or the second active thread with a shadow-based thread stored in a register file utilizing a second write clock signal that is different from the first write clock signal” in lines 10-13. However, it is indefinite as to whether a) the recited step of replacing entails utilizing a second write clock signal that is different from the first write clock signal, or b) the register file utilizes a second write clock signal that is different from the first write clock signal, but the recited step of replacing does not necessarily entail utilizing a second write clock signal that is different from the first write clock signal.
Claims 12-16 and 23 are rejected for failing to alleviate the rejection of claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 20060288190 A1) in view of Hsu et al. (Hsu) (US 20060294344 A1) in view of Bertin et al. (Bertin) (US 5986962) in view of Mehrotra et al. (Mehrotra) (US 6240031 B1).
Consider claim 1, Shoemaker discloses a method, comprising: executing a first active thread and a second active thread ([0031], line 4, active threads 1 and 2) in a processor core ([0020], line 3, processor), the first active thread and second active thread being stored via one or more active thread latches utilizing a first write clock signal ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; note that a register file entails latches that utilize a write clock signal); detecting a swap event for the first active thread or the second active thread ([0031], lines 4-6, in a block 62, it is determined whether either of the active threads are stalled); and based on the swap event, replacing either the first active thread or the second active thread with a shadow-based thread ([0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread) stored in a register file ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive).
To any extent to which Shoemaker does not implicitly disclose a “shadow”-based thread, Hsu explicitly discloses a “shadow”-based thread ([0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with the invention of Shoemaker for almost instantaneous context switching (Hsu, [0016]). Alternatively, this modification merely entails the application of a known technique (Hsu’s teaching cited above) to a known device (method, or product) ready for improvement (Shoemaker’s invention cited above) to yield predictable results (Shoemaker’s invention, wherein the inactive threads are “shadow”-based threads), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which Shoemaker and Hsu do not implicitly disclose a “latch” via their disclosure of a register file, Bertin discloses a “latch” (col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bertin with the combination of Shoemaker and Hsu to enable saving of state. Alternatively, this modification merely entails the application of a known technique (Bertin’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker and Hsu cited and explained above) to yield predictable results (the combination of Shoemaker and Hsu as explained above, entailing latches to implement the registers), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not disclose the register file utilizes a second write clock signal that is different from the first write clock signal.
On the other hand, Mehrotra discloses utilizing a second write clock signal that is different from a first write clock signal (col. 3, lines 36-46, the logic circuit 122 may have an input 140 that may receive a write clock signal (e.g., WCLKB), an input 142 that may receive a write clock signal (e.g., WCLK), an input 144 that may receive a first write enable signal (e.g., WEN.sub.-- 1) and an input 146 that may receive a second write enable signal (e.g., WEN.sub.-- 2). The logic circuit 122 may have an output 147 that may present a first enabled write clock signal (e.g., ENW_CLK1) and an output 148 that may present a second enabled write clock signal (e.g., ENW_CLK2). The write clock signal WCLK and the write clock signal WCLKB may be complementary signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehrotra with the combination of Shoemaker, Hsu, and Bertin in order to prevent conflicts that occur from two writes occurring at the same time. Note that Mehrotra’s teaching of utilizing a second write clock signal that is different from a first write clock signal, when applied to the combination of Shoemaker, Hsu, and Bertin, which entails writes to both active thread latches and shadow-based threads in a register file, results in the register file utilizing a second write clock signal that is different from the first write clock signal. Alternatively, this modification merely entails the application of a known technique (Mehrotra’s teaching of utilizing a second write clock signal that is different from a first write clock signal) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, and Bertin, cited and explained above, which entails writes to both active thread latches and shadow-based threads in a register file) to yield predictable results (the combination of Shoemaker and Hsu as explained above, wherein the register file utilizes a second write clock signal that is different from the first write clock signal), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 5, the overall combination entails the method of claim 1 (see above), wherein: the register file stores a plurality of active threads and a plurality of inactive threads (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).

Consider claim 6, the overall combination entails the method of claim 5 (see above), wherein: the plurality of active threads are stored in functional latches and the plurality of inactive threads are stored in a plurality of shadow latches in the register file (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).

Consider claim 7, the overall combination entails the method of claim 5 (see above), wherein: the plurality of active threads include the first active thread and the second active thread; and the plurality of inactive threads include the shadow-based thread (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets).

Consider claim 8, the overall combination entails the method of claim 1 (see above), further comprising: scheduling a time for the replacing of the first active thread or the second active thread (Shoemaker, [0028], lines 9-10, four thread scheduler 50; [0008], lines 4-11, if thread 1 encounters a stalling event such as a cache miss, SoEMT system 10 switches control to thread 2, which was inactive before switching. Thread 2 may have control over the processor until another stalling event occurs or until a certain amount of time has elapsed, upon which the processor may switch back to execute the original thread or execute a different thread).

Consider claim 9, Shoemaker discloses a hardware processing system, comprising: a processor core ([0020], line 3, processor; Figure 2, execution unit 26, instruction fetch and decode blocks 16, 18, 20, 22); and a scheduler coupled to the processor core ([0028], lines 9-10, four thread scheduler 50); wherein the scheduler is configured to: initiate execution of a first active thread and a second active thread ([0031], line 4, active threads 1 and 2) by the processor core ([0020], line 3, processor), wherein the first active thread and second active thread are stored via one or more active thread latches that utilize a first write clock signal ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; note that a register file entails latches that utilize a write clock signal); detect a swap event for the first active thread or the second active thread ([0031], lines 4-6, in a block 62, it is determined whether either of the active threads are stalled); and based on the swap event, replace either the first active thread or the second active thread with a shadow-based thread ([0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread) stored in a register file ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive).
To any extent to which Shoemaker does not implicitly disclose a “shadow”-based thread, Hsu explicitly discloses a “shadow”-based thread ([0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with the invention of Shoemaker for almost instantaneous context switching (Hsu, [0016]). Alternatively, this modification merely entails the application of a known technique (Hsu’s teaching cited above) to a known device (method, or product) ready for improvement (Shoemaker’s invention cited above) to yield predictable results (Shoemaker’s invention, wherein the inactive threads are “shadow”-based threads), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which Shoemaker and Hsu do not implicitly disclose a “latch” via their disclosure of a register file, Bertin discloses a “latch” (col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bertin with the combination of Shoemaker and Hsu to enable saving of state. Alternatively, this modification merely entails the application of a known technique (Bertin’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker and Hsu cited and explained above) to yield predictable results (the combination of Shoemaker and Hsu as explained above, entailing latches to implement the registers), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not disclose the register file utilizes a second write clock signal that is different from the first write clock signal.
On the other hand, Mehrotra discloses utilizing a second write clock signal that is different from a first write clock signal (col. 3, lines 36-46, the logic circuit 122 may have an input 140 that may receive a write clock signal (e.g., WCLKB), an input 142 that may receive a write clock signal (e.g., WCLK), an input 144 that may receive a first write enable signal (e.g., WEN.sub.-- 1) and an input 146 that may receive a second write enable signal (e.g., WEN.sub.-- 2). The logic circuit 122 may have an output 147 that may present a first enabled write clock signal (e.g., ENW_CLK1) and an output 148 that may present a second enabled write clock signal (e.g., ENW_CLK2). The write clock signal WCLK and the write clock signal WCLKB may be complementary signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehrotra with the combination of Shoemaker, Hsu, and Bertin in order to prevent conflicts that occur from two writes occurring at the same time. Note that Mehrotra’s teaching of utilizing a second write clock signal that is different from a first write clock signal, when applied to the combination of Shoemaker, Hsu, and Bertin, which entails writes to both active thread latches and shadow-based threads in a register file, results in the register file utilizing a second write clock signal that is different from the first write clock signal. Alternatively, this modification merely entails the application of a known technique (Mehrotra’s teaching of utilizing a second write clock signal that is different from a first write clock signal) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, and Bertin, cited and explained above, which entails writes to both active thread latches and shadow-based threads in a register file) to yield predictable results (the combination of Shoemaker and Hsu as explained above, wherein the register file utilizes a second write clock signal that is different from the first write clock signal), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 13, the overall combination entails the hardware processing system of claim 9 (see above), wherein: the register file stores a plurality of active threads and a plurality of inactive threads (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).

Consider claim 14, the overall combination entails the hardware processing system of claim 13, wherein: the plurality of active threads are stored in functional latches and the plurality of inactive threads are stored in a plurality of shadow latches in the register file (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).

Consider claim 15, the overall combination entails the hardware processing system of claim 13 (see above), wherein: the plurality of active threads include the first active thread and the second active thread; and the plurality of inactive threads include the shadow-based thread (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets).

Consider claim 16, the overall combination entails the hardware processing system of claim 9 (see above), wherein the scheduler schedules a time to replace the first active thread or the second active thread with the shadow-based thread (Shoemaker, [0028], lines 9-10, four thread scheduler 50; [0008], lines 4-11, if thread 1 encounters a stalling event such as a cache miss, SoEMT system 10 switches control to thread 2, which was inactive before switching. Thread 2 may have control over the processor until another stalling event occurs or until a certain amount of time has elapsed, upon which the processor may switch back to execute the original thread or execute a different thread).

Consider claim 17, Shoemaker discloses a non-transitory computer readable medium embodying a set of executable instructions (claim 20, a set of instructions for switching threads in a simultaneous and switch on event multi-threading system, the instructions residing in a storage medium, said set of instructions capable of being executed by a processor, comprising…), the set of executable instructions to manipulate at least one processor to: execute a first active thread and a second active thread ([0031], line 4, active threads 1 and 2) in a processor core ([0020], line 3, processor), the first active thread and second active thread being stored via one or more active thread latches that utilize a first write clock signal ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; note that a register file entails latches that utilize a write clock signal); detect a swap event for the first active thread or the second active thread ([0031], lines 4-6, in a block 62, it is determined whether either of the active threads are stalled); and based on the swap event, replace either the first active thread or the second active thread with a shadow-based thread ([0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread) stored in a register file ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive).
To any extent to which Shoemaker does not implicitly disclose a “shadow”-based thread, Hsu explicitly discloses a “shadow”-based thread ([0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with the invention of Shoemaker for almost instantaneous context switching (Hsu, [0016]). Alternatively, this modification merely entails the application of a known technique (Hsu’s teaching cited above) to a known device (method, or product) ready for improvement (Shoemaker’s invention cited above) to yield predictable results (Shoemaker’s invention, wherein the inactive threads are “shadow”-based threads), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which Shoemaker and Hsu do not implicitly disclose a “latch” via their disclosure of a register file, Bertin discloses a “latch” (col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bertin with the combination of Shoemaker and Hsu to enable saving of state. Alternatively, this modification merely entails the application of a known technique (Bertin’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker and Hsu cited and explained above) to yield predictable results (the combination of Shoemaker and Hsu as explained above, entailing latches to implement the registers), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not disclose the register file utilizes a second write clock signal that is different from the first write clock signal.
On the other hand, Mehrotra discloses utilizing a second write clock signal that is different from a first write clock signal (col. 3, lines 36-46, the logic circuit 122 may have an input 140 that may receive a write clock signal (e.g., WCLKB), an input 142 that may receive a write clock signal (e.g., WCLK), an input 144 that may receive a first write enable signal (e.g., WEN.sub.-- 1) and an input 146 that may receive a second write enable signal (e.g., WEN.sub.-- 2). The logic circuit 122 may have an output 147 that may present a first enabled write clock signal (e.g., ENW_CLK1) and an output 148 that may present a second enabled write clock signal (e.g., ENW_CLK2). The write clock signal WCLK and the write clock signal WCLKB may be complementary signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehrotra with the combination of Shoemaker, Hsu, and Bertin in order to prevent conflicts that occur from two writes occurring at the same time. Note that Mehrotra’s teaching of utilizing a second write clock signal that is different from a first write clock signal, when applied to the combination of Shoemaker, Hsu, and Bertin, which entails writes to both active thread latches and shadow-based threads in a register file, results in the register file utilizing a second write clock signal that is different from the first write clock signal. Alternatively, this modification merely entails the application of a known technique (Mehrotra’s teaching of utilizing a second write clock signal that is different from a first write clock signal) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, and Bertin, cited and explained above, which entails writes to both active thread latches and shadow-based threads in a register file) to yield predictable results (the combination of Shoemaker and Hsu as explained above, wherein the register file utilizes a second write clock signal that is different from the first write clock signal), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker, Hsu, Bertin, and Mehrotra, as applied to claims 1, 9, and 17 above, and further in view of Parady (US 20010047468).
Consider claim 4, the combination thus far entails the method of claim 1 (see above), but does not entail that the register file storing the shadow-based thread is a shadow-latch configured floating point register file.
On the other hand, Parady discloses that a register file storing a shadow-based thread is a shadow-latch configured floating point register file ([0048], lines 4-6, a main floating point register file 188 is used, along with four shadow floating point register files 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parady with the combination of Shoemaker, Hsu, Bertin, and Mehrotra in order to support floating point arithmetic. Alternatively, this modification merely entails the application of a known technique (floating point register files in general, and shadow-latch configured floating point register files in particular) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Mehrotra cited and explained above, which entails shadow-latch configured register files) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Mehrotra as explained above, entailing shadow-latch configured floating point register files), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 12, the combination thus far entails the hardware processing system of claim 9 (see above), but does not entail that the register file storing the shadow-based thread is a shadow-latch configured floating point register file.
On the other hand, Parady discloses that a register file storing a shadow-based thread is a shadow-latch configured floating point register file ([0048], lines 4-6, a main floating point register file 188 is used, along with four shadow floating point register files 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parady with the combination of Shoemaker, Hsu, Bertin, and Mehrotra in order to support floating point arithmetic. Alternatively, this modification merely entails the application of a known technique (floating point register files in general, and shadow-latch configured floating point register files in particular) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Mehrotra cited and explained above, which entails shadow-latch configured register files) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Mehrotra as explained above, entailing shadow-latch configured floating point register files), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 20, the combination thus far entails the non-transitory computer readable medium of claim 17 (see above), but does not entail that the register file is a shadow-latch configured floating point register file.
On the other hand, Parady discloses that a register file is a shadow-latch configured floating point register file ([0048], lines 4-6, a main floating point register file 188 is used, along with four shadow floating point register files 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parady with the combination of Shoemaker, Hsu, Bertin, and Mehrotra in order to support floating point arithmetic. Alternatively, this modification merely entails the application of a known technique (floating point register files in general, and shadow-latch configured floating point register files in particular) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Mehrotra cited and explained above, which entails shadow-latch configured register files) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Mehrotra as explained above, entailing shadow-latch configured floating point register files), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker, Hsu, Bertin, and Mehrotra, as applied to claims 1, 9, and 17 above, and further in view of Gottlieb (US 6298431 B1).
Consider claim 21, the combination thus far entails the non-transitory computer readable medium of claim 17 (see above), wherein the register file is a shadow-latch configured register file to select at least one shadow latch storing the shadow-based thread (Shoemaker, [0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch) from a plurality of shadow latches of the shadow-latch configured register file (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).
To any extent to which the combination of Shoemaker, Hsu, Bertin, and Mehrotra does not implicitly disclose a plurality of shadow multiplexers (MUXs) to perform the aforementioned selection, Gottlieb discloses a plurality of shadow multiplexers (MUXs) to perform selection (Figure 2, first and second transmission gates 40, 42; col. 4, lines 28-30, in this fashion, the active thread in the standard register file 18 may be switched with any of the inactive threads in the banked shadowed register file 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gottlieb with the combination of Shoemaker, Hsu, Bertin, and Mehrotra to improve processor performance (Gottlieb, col. 4, line 35). Alternatively, this modification merely entails the application of a known technique (Gottlieb’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Mehrotra cited and explained above) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Mehrotra as explained above, wherein a plurality of shadow multiplexers (MUXs) is to perform the aforementioned selection), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 22, the combination thus far entails the method of claim 1 (see above), wherein the register file is a shadow-latch configured register file to select at least one shadow latch storing the shadow-based thread (Shoemaker, [0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch) from a plurality of shadow latches of the shadow-latch configured register file (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).
To any extent to which the combination of Shoemaker, Hsu, Bertin, and Mehrotra does not implicitly disclose a plurality of shadow multiplexers (MUXs) to perform the aforementioned selection, Gottlieb discloses a plurality of shadow multiplexers (MUXs) to perform selection (Figure 2, first and second transmission gates 40, 42; col. 4, lines 28-30, in this fashion, the active thread in the standard register file 18 may be switched with any of the inactive threads in the banked shadowed register file 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gottlieb with the combination of Shoemaker, Hsu, Bertin, and Mehrotra to improve processor performance (Gottlieb, col. 4, line 35). Alternatively, this modification merely entails the application of a known technique (Gottlieb’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Mehrotra cited and explained above) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Mehrotra as explained above, wherein a plurality of shadow multiplexers (MUXs) is to perform the aforementioned selection), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 23, the combination thus far entails the hardware processing system of claim 9 (see above), wherein the register file is a shadow-latch configured register file to select at least one shadow latch storing the shadow-based thread (Shoemaker, [0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch) from a plurality of shadow latches of the shadow-latch configured register file (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).
To any extent to which the combination of Shoemaker, Hsu, Bertin, and Mehrotra does not implicitly disclose a plurality of shadow multiplexers (MUXs) to perform the aforementioned selection, Gottlieb discloses a plurality of shadow multiplexers (MUXs) to perform selection (Figure 2, first and second transmission gates 40, 42; col. 4, lines 28-30, in this fashion, the active thread in the standard register file 18 may be switched with any of the inactive threads in the banked shadowed register file 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gottlieb with the combination of Shoemaker, Hsu, Bertin, and Mehrotra to improve processor performance (Gottlieb, col. 4, line 35). Alternatively, this modification merely entails the application of a known technique (Gottlieb’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Mehrotra cited and explained above) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Mehrotra as explained above, wherein a plurality of shadow multiplexers (MUXs) is to perform the aforementioned selection), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Response to Arguments
Applicant on page 7 argues: "At page 3 of the Office Action, the drawings are objected to for allegedly failing to comply with 37 CFR 1.121(d). The Examiner is thanked for the courtesies in identifying the informalities and the Applicant has amended the application in a manner believed to render the objections moot. Accordingly, withdrawal of the objections is respectfully requested."
However, neither the after-final response received April 6, 2022 nor the RCE received May 12, 2022, appears to include drawings, and the amendments to the specification received April 6, 2022, do not appear to alleviate the objections to the drawings.

Applicant on page 7 argues: "At page 2 of the Office Action, the disclosure is objected to for informalities. Applicant has amended the specification to correct several minor informalities. No new matter has been added. The Examiner is thanked for the courtesies in identifying the informalities and the Applicant has amended the specification in a manner believed to render the respective objections moot rejections moot. Accordingly, withdrawal of the respective objections to the specification is respectfully requested."
In view of the aforementioned amendments to the specification, the previously presented objections to the specification are withdrawn.

Applicant on page 7 argues: "At page 4 of the Office Action, claims 9 and 12-16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. This rejection is hereby respectfully traversed with amendment. In particular, independent claim 9 no longer includes the objected-to language, or has been amended in a manner believed to render the respective rejections of these claims moot. In view of the foregoing, withdrawal of the above-referenced Section 112 rejection and reconsideration of the claims is respectfully requested." 
In view of the aforementioned amendment, the previously presented rejection under 35 U.S.C. § 112(b) is withdrawn.

Applicant across pages 8-9 argues: "For at least these reasons, the relied-upon references fail to disclose or otherwise render obvious the features of independent claim 1. Moreover, although the features and scope of independent claims 9 and 17 are not identical to those of claim 1, the allowability of those other claims will be readily apprehended in view of the discussion above, mutatis mutandis. Each of claims 5-8 and 13-16 respectively depends on one of independent claims 1 and 9. As explained above, Shoemaker, Hsu, Bertin, and Gottlieb fail to disclose or render obvious the features of those independent claims, whether considered individually or in combination. Accordingly, those cited references fail to disclose or render obvious the features of dependent claims 5-8 and 13-16, at least by virtue of their respective dependence on claims 1 and 9." Applicant on page 9 argues: "Each of claims 4, 12, and 20 respectively depends on one of independent claims 1, 9, and 17. As explained above, Shoemaker, Hsu, Bertin, and Gottlieb fail to disclose or render obvious the features of those independent claims. Further, Parady does not remedy the deficiencies of those other relied-upon references. Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claims 1, 9, and 17. The cited references therefore fail to disclose the features of dependent claims 4, 12, and 20, at least by virtue of their respective dependence on those independent claims. In view of the foregoing, withdrawal of the above-referenced obviousness rejection and reconsideration of the claims is respectfully requested."
In view of the newly added features of the aforementioned independent claims, Examiner is hereby relying upon the Mehrotra reference — see the Claim Rejections - 35 USC § 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golla et al. (US 20090231935 A1) disclose double pump writes (see [0009]) which is relevant to the double-pump explicitly disclosed in instant paragraph [0044], and reflected in instant FIG. 6 and the newly recited limitations regarding a first write clock signal different from a second write clock signal. 
Botea et al. (US 20160086678) disclose double pump functions (see [0019]) which is relevant to the double-pump explicitly disclosed in instant paragraph [0044], and reflected in instant FIG. 6 and the newly recited limitations regarding a first write clock signal different from a second write clock signal.
Nguyen et al. (US 20190080737 A1) disclose a double-pump memory array write circuit in FIG. 7, which is relevant to the double-pump explicitly disclosed in instant paragraph [0044], and reflected in instant FIG. 6 and the newly recited limitations regarding a first write clock signal different from a second write clock signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182